DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 26 November 2021, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of OZTURK (modified rejection necessitated by the amendment to claim 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103060 to OZTURK et al. (“OZTURK”).
Regarding claims 1-4 and 15, OZTURK (in Figs. 1-4b and associated text) discloses a washing machine (see abstract and ¶ [0054]) comprising a washing machine drum assembly comprising:
a drum (1) having a hollow cylindrical shape, and including a front end flange formed at a front end of the drum and a rear end flange formed at a rear end of the drum, the drum including a plurality of coupling holes formed adjacent to the rear end flange (see ¶ [0068], the rivets/screws manifestly requiring holes for fastening the rear end flange and drum);
a front surface plate (19) mounted on the front end of the drum; and
a rear surface plate (10) mounted on the rear end of the drum and including a plurality of rear surface holes (see rivets/screws and requisite holes above) corresponding to the plurality of coupling holes of the drum,
wherein a rear end positioning mechanism configured to position the rear surface plate with respect to the drum is formed in the rear end flange of the drum and the rear surface plate (note projections 17 and recesses 18 on the rear end flange 14 of the drum, and corresponding recesses 13 and projections 39 on the rear surface plate 10),
wherein the rear end positioning mechanism includes:
at least one notch (18) formed in the rear end flange of the drum and having a predetermined positional relationship with the plurality of coupling holes (given the fixed position of the notch in OZTURK, they are in a predetermined position); and
at least one protrusion (39) formed in the rear surface plate and coupled to the at least one notch to prevent the rear surface plate from rotating with respect to the rear end flange, and
wherein a positional relationship between the at least one protrusion and the plurality of rear surface holes of the rear surface plate is equal to the positional relationship between the at least one notch and the plurality of coupling holes of the drum (note all elements of the drum configuration of OZTURK are in a predetermined position),
wherein the at least one notch of the rear end flange of the drum has a rectangular shape (see Figs. 4a-b), and
wherein the at least one protrusion of the rear surface plate has a rectangular shape having a width corresponding to a width of the at least one notch (see Figs. 4a-b),
wherein an inlet of the at least one notch of the rear end flange of the drum is chamfered (see e.g. Fig. 3b).
OZTURK further teaches wherein the rear end flange of the drum extends approximately 90 degrees outward from a side surface of the drum (see Fig. 6a of OZTURK below, note part of rear flange having a portion extending outward 90 degrees and abuts the outer edge of rear surface plate 10):

    PNG
    media_image1.png
    276
    345
    media_image1.png
    Greyscale


OZURK does not disclose the front end flange of the drum extending approximately 90 degrees outward for a side surface of the drum, as recited in amended claim 1.  However, the position is taken that it would have been obvious to one having ordinary skill in the art to substitute the front surface plate configuration of OZURK with the rear surface plate configuration above to yield the same and predictable results of forming, positioning, and securing an end plate to a washing machine drum.
Regarding claims 5-8, OZTURK, supra, discloses the claimed invention including at least two notches and protrusions as claimed.  OZTURK expressly discloses use of rivets/screws (which manifestly require holes in the drum components in order to function as designed), as well as welds (see ¶ [0067]), but OZTURK does not expressly disclose the arrangement/location of the coupling holes as claimed.  However, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the notches/protrusions and rivet/screw holes as desired to achieve the same and predictable results of assembling a washing machine drum, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 10, OZTURK, supra, discloses a rear end positioning mechanism but does not disclose a front end positioning mechanism as claimed.  However, the position is taken that it would have been obvious at the time of effective filing to provide a duplicate front end positioning mechanism to achieve the same and predictable results, namely, assembling a washing machine drum.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.
Regarding claim 11, see rejection of claim 2 above.
Regarding claim 12, see rejection of claim 3 above.
Regarding claim 13, see rejection of claim 8 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OZTURK in view of US 5,746,070 to BAILEY et al. (“BAILEY”).
Regarding claim 9, OZTURK, supra, discloses the claimed invention including a flange shaft (7).  OZTURK does not expressly disclose the configuration of claim 9 wherein a flange shaft is mounted on the rear surface plate, and a plurality of fastening holes corresponding to the plurality of rear surface holes of the rear surface plate are formed in a side surface of a flange of the flange shaft.  However, such configuration is known in the art.  For instance, BAILEY teaches that it is known to assemble a washing machine drum with a flange shaft (60) mounted on a rear surface plate (50) and using plural fastening holes (57/67) formed on a side surface of a flange of the flange shaft (see, e.g., Figs. 3-4 and associated text).
Because both OZTURK and BAILEY teach washing machine drums having a flange shaft, it would have been obvious to one skilled in the art to substitute one known flange shaft configuration for the other to achieve the predictable result of assembling a washing machine drum.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OZTURK in view of US 2009/0293551 to LEE et al. (“LEE”).
Regarding claim 14, OZTURK, supra, discloses the claimed invention including a rear end positioning mechanism and the position is taken that providing a front end positioning mechanism in a similar manner is prima facie obvious to duplicate.  OZTURK does not expressly disclose use of a ball balancer mounted on the front 
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the washing machine drum of OZTURK with a ball balancer in order to balance the washing machine during rotation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711